BLACKBIRD, Justice.
This action was commenced by the State of Oklahoma, ex rel., Nat Henderson, County Attorney of Haskell County, Oklahoma, to recover taxes and penalty against defendant Merchants National Bank of Fort Smith, Arkansas. The final order of the trial court was entered May 21, 1953, when the trial court overruled the motion for new trial.
The appeal was filed in this Court September 22, 1953. A motion to dismiss has been filed for the reason the case was not filed within three months from the order overruling the motion for new trial and there was no order of the trial court entered extending the time for appeal. The motion to dismiss must be sustained. In Roof v. Fechtel, Okl., 258 P.2d 890, we said:
“Where the petition in error with record or case made is not filed within three months after the judgment or final order made in the case and *773there has been no order of the trial court extending the time for appeal as provided by 12 O.S.1951 § 972, the appeal will be dismissed for lack of jurisdiction.”
Appeal dismissed.